 



Exhibit 10.2
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”), dated this 1st day of October, 2007, is
by and between Hypercom U.S.A., Inc., located at 2851 West Kathleen Road,
Phoenix, Arizona 85053 (“Hypercom”) and Neil P. Hudd (“Consultant”) whereby
Hypercom hereby retains Consultant to furnish services pursuant to the terms and
conditions set forth below.
1. Term. This Agreement shall be effective as of the date first written above
and shall continue in effect through December 31, 2007 or, as mutually agreed by
the parties, for duration of any relevant statement of work (“SOW”) issued by
Hypercom that is hereby incorporated by reference and made an integral part of
this Agreement (“Term”).
2. Services. Consultant hereby agrees to perform the services described herein
or in the relevant SOW issued by Hypercom (“Services”). All Services shall be
performed to Hypercom’s satisfaction. In the event any Services are not
performed to Hypercom’s reasonable satisfaction, Consultant agrees to promptly
re-perform the unsatisfactory Services at no additional cost to Hypercom. All
Services must be performed by Consultant, without the right to use
subcontractors or any other third party without the prior written consent of
Hypercom. In the event Hypercom consents, in its sole and absolute discretion,
to the use of any person or entity to assist Consultant with Services: (a) such
person or entity shall agree to be bound by the terms of Hypercom’s standard
non-disclosure agreement prior to the performance of any Services; and (b)
Consultant will remove and/or replace any such person or entity immediately upon
Hypercom’s request for any reason whatsoever. Consultant shall perform all
Services under the supervision of and shall report directly to the following
“Project Supervisor(s)”: Tom Liguori and Philippe Tartavull.
3. Invoices and Fees. The fees are described in the relevant SOW (“Fees”).
Consultant agrees to deliver an invoice to the Project Supervisor within ten
(10) days after the last day of each month during the Term or as otherwise
directed by the Project Supervisor. Each invoice must contain a description of:
(a) the Fees earned; (b) the hours worked during the relevant monthly period;
(c) Services performed, including a progress report and the percent of
completion (if applicable); and (d) any travel and related expenses for which
reimbursement is permitted hereunder. Hypercom shall pay Consultant within
thirty (30) days of receiving a correct and undisputed invoice from Consultant
for Services performed during the preceding month. In addition to the Fees,
Hypercom will reimburse Consultant for any pre-approved travel and related
expenses that comply with Hypercom’s standard corporate policies. All taxes,
dues, fees, duties and charges imposed on Consultant in connection with the
Services and the compensation therefor shall be borne by Consultant, and all
payments are subject to applicable withholding requirements. Further, as of the
date first written above, Hypercom will pay for three (3) months of COBRA health
coverage for Consultant.
4. Independent Contractor Status. It is expressly agreed and understood that
Consultant will be performing Services under this Agreement as an independent
contractor for Hypercom. Nothing contained herein shall be construed as creating
any agency, employment relationship, partnership, principal-agent or other form
of joint enterprise between the parties. Consultant shall not represent it, its
employees, representatives, or subcontractors as agents, employees, partners or
joint venturers of Hypercom, and may not obligate Hypercom or otherwise cause
Hypercom to be liable under any contract or agreement express or implied.
5. Limitation of Liability. Hypercom’s entire aggregate liability hereunder
shall be limited to payment to Consultant of the Fees paid pursuant to this
Agreement. All liability to any other person providing Services under this
Agreement or related to providing such Services, including but not limited to,
payment of wages or other compensation, withholding and payment of taxes and
similar charges related to such wages or other compensation, and Worker’s
Compensation, shall be Consultant’s sole responsibility. The foregoing sentence
shall not imply the right for Consultant to use any other person or entity in
the performance of Services. IN NO

Page 1



--------------------------------------------------------------------------------



 



EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OF USE,
INTERRUPTION OF BUSINESS, OR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, OR
CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOST PROFITS) REGARDLESS OF THE
FORM OF ACTION WHETHER IN CONTRACT, TORT, (INCLUDING NEGLIGENCE), STRICT PRODUCT
LIABILITY, OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.
6. Indemnification. Consultant shall assume liability for any losses and damages
suffered by Hypercom arising out of or related to Services, and will defend and
hold Hypercom harmless from any claims or demands that may be asserted against
Hypercom except to the extent that such claim, loss, or damage was caused by the
gross negligence or willful misconduct of Hypercom, its agents or employees.
7. Assignment of Developments. In consideration of Consultant’s work in any
capacity for Hypercom and of the Fees paid for such Services, the parties agree
as follows:
a. Consultant will promptly and fully communicate to Hypercom all inventions,
discoveries, concepts, and ideas whether or not patentable or copyrightable,
including but not limited to, hardware and apparatus, processes and methods,
formulas, designs, computer programs and techniques, as well as improvements
thereof and knowledge related thereto, (hereinafter collectively referred to as
“Developments”) conceived or completed, or reduced to practice (whether solely
by Consultant or jointly with others) during the term of the Agreement and
within one (1) year after the end of its association with Hypercom that: (i) are
related to work Consultant performs with regard to the present or prospective
business, work, research, developments or investigations of Hypercom; (ii)
result from any work Consultant performs with the use of any equipment,
facilities, materials or personnel of Hypercom; (iii) result from or are
suggested or inspired by any work that Consultant may do for or on behalf of
Hypercom; or (iv) result directly from Consultant’s access to any of Hypercom’s
memoranda, notes, records, drawings, sketches, models, customer lists, research
or laboratory results, data, formulae, specifications, inventions, processes,
equipment or the like (collectively referred to as “Hypercom Materials”).
b. Consultant will assign, and does hereby assign, to Hypercom or Hypercom’s
designee, Consultant’s entire right, title and interest to all such Developments
and all copyrights, trade secrets rights and mask work rights in such
Developments and any patent applications filed and patents granted thereon
including, but not limited to, those in foreign countries and, both during
Consultant’s work with Hypercom and thereafter, to execute any patent papers
covering such Developments as well as any papers that Hypercom may consider
necessary or helpful in obtaining or maintaining Hypercom’s ownership rights in
said Developments in order to secure for Hypercom patent, copyright or other
protection.
c. Consultant shall retain all right, title and interest, in and to any various
pre-existing development tools, routines, subroutines, libraries, algorithms,
software engines, source code, object code, and other programs, data and
materials, and any modifications, enhancements or derivative works thereto, and
all applicable intellectual property rights therein, including without
limitation, copyrights, patents, trade secrets, trademarks and moral rights,
used by Consultant in performing the Services and portions of which may be
incorporated into the Developments (“Background Technology”). Consultant agrees
to list any Background Technology and any applicable third-party licenses to be
used for any Services in an applicable SOW or Exhibit. To the extent it lawfully
may, Consultant hereby grants to Hypercom a nonexclusive, perpetual,
irrevocable, worldwide, fully paid license, with the right to sublicense, to
make, have made, sell, offer to sell, import, use, modify, create derivative
works, perform, display, execute, distribute (including through multiple tiers)
and reproduce the Background Technology solely as incorporated into the
Developments.
8. Assignment of Copyright Materials. All original materials Consultant may
develop (alone or jointly with others) under this Agreement, including but not
limited to, computer programs, listings, design specifications, flow charts and
documentation are to be considered “works made for hire” under the United States
copyright laws and are the sole and exclusive property of Hypercom. In the event
any of the developed materials are determined by a court of competent
jurisdiction not to be “works made for hire” under the United States copyright
laws, this

Page 2



--------------------------------------------------------------------------------



 




Agreement shall operate as an irrevocable assignment by Consultant to Hypercom
of the copyright in the developed materials including all rights thereunder.
9. Conflicts. Consultant acknowledges that there are no currently existing
ideas, processes, inventions, discoveries, marketing or business ideas or
improvements that Consultant desires to exclude from the operation of this
Agreement except as set forth in Exhibit A attached hereto. The absence of an
Exhibit A herefrom constitutes Consultant’s representation that no such
exclusions exist. To the best of Consultant’s knowledge, there is no other
contract to assign inventions, trademarks or service marks, ideas, processes, or
discoveries that is now in existence between Consultant and any other person
(including any business or governmental entity) except as set forth in Exhibit B
attached hereto. The absence of an Exhibit B herefrom constitutes Consultant’s
representation that no such contracts or obligations exist.
10. Confidentiality Obligations of Consultant. Consultant acknowledges that in
rendering Services to Hypercom, Consultant will receive information that
Hypercom regards as confidential (“Confidential Information”). Confidential
Information incorporates information or material that is not generally available
to or used by others, or the utility or value of which is not generally known or
recognized as standard practice, whether or not the underlying details are in
the public domain, including: (a) information or material that relates to
inventions, technological developments, “know-how,” purchasing, accounting,
merchandising, or licensing; (b) trade secrets as defined in the Restatement of
Torts; (c) software in various stages of development (source code, object code,
documentation, diagrams, flow charts), designs, drawings, specifications,
models, data, and customer information; and (d) any information of the type
described above that Hypercom treats as proprietary or designates as
confidential, whether or not owned or developed by Hypercom. Consultant agrees
to receive and hold Confidential Information and information relating to
Hypercom rights in Developments in confidence (whether or not conceived,
originated, discovered or developed in whole or part by Consultant) and with no
less than a commercially reasonable degree of care, to not disclose Confidential
Information to any person or entity not a party to this Agreement, and to not
use any Confidential Information for the benefit of Consultant or any third
party. Consultant agrees to pay any and all damages (including attorney’s fees)
sustained by Hypercom due to the unauthorized disclosure or use of any
Confidential Information or information relating to Hypercom rights in
Developments by Consultant. Consultant’s obligations under this Section 10 shall
continue with respect to each item of Confidential Information and each item of
information relating to Hypercom rights in Developments until Hypercom publishes
said item or until said item becomes public and acknowledged by Hypercom by a
means other than a breach of this Agreement by Consultant. This Section is not
intended to replace or supersede any non-disclosure or confidentiality agreement
between Hypercom and Consultant concerning treatment of confidential
information, but rather, is intended to be an addition or supplement to any such
agreement that may already exist between the parties.
11. Non-Solicitation. To protect Hypercom rights in Confidential Information and
any other proprietary property of Hypercom, Consultant agrees not to directly or
indirectly encourage nor seek to influence any employee of Hypercom to quit or
leave Hypercom’s employment nor to commence employment with Consultant or any
third party during the Term and for an additional three (3) years following
termination or expiration thereof.
12. Equitable Relief. Consultant hereby acknowledges that a breach by Consultant
of any of the provisions of this Agreement relating to Confidential Information,
Hypercom proprietary information, or non-solicitation will cause Hypercom
irreparable injury and damage for which remedies at law would be inadequate.
Therefore, Consultant hereby agrees that Hypercom shall be entitled to seek
injunctive and/or other equitable relief to prevent a breach or threatened
breach of this Agreement, or any part of it, and to secure its performance.
13. Termination.
a. This Agreement may be terminated: (i) immediately upon any attempt by
Consultant to assign, delegate, sublicense, or otherwise transfer this Agreement
or its rights, except as provided for herein; (ii) immediately upon any breach
by Consultant of any confidentiality or proprietary information provisions of
this Agreement, including but not limited to, Consultant’s attempt to reverse
engineer, decompile, disassemble, decrypt, modify or make

Page 3



--------------------------------------------------------------------------------



 




unauthorized copies of any Hypercom intellectual property; (iii) upon seven
(7) days prior written notice for Consultant’s failure to perform the Services
in a satisfactory manner, in Hypercom’s sole and absolute discretion; or
(iv) immediately if Consultant terminates or suspends its business, files a
petition for bankruptcy or is subject to an involuntary insolvency proceeding,
makes an assignment for the benefit of its creditors, or a trustee, receiver or
similar authority is appointed for Consultant’s business or to take control of a
majority of Consultant’s assets. All SOWs will terminate immediately upon
termination of this Agreement.
b. Upon termination or expiration of this Agreement, Consultant shall promptly:
(i) furnish to Hypercom a report summarizing the Services completed and the
status of any work in progress; and (ii) comply with any provisions of this
Agreement regarding the return of Confidential Information, Developments, and
Hypercom Materials. Upon Consultant’s full compliance with (b)(i) and (b)(ii)
above, Consultant shall be paid for all Services rendered up until and related
Fees owed as of the effective date of termination, in accordance with this
Agreement.
14. Return of Materials. Consultant shall deliver to Hypercom promptly upon
request, or on the date of termination of work, any and all records, documents,
copies thereof and any other Hypercom Materials in Consultant’s possession
pertaining to Hypercom’s business, including, but not limited to, equipment,
Confidential Information or Developments. Consultant shall continue thereafter
to promptly return to Hypercom any of the above mentioned materials and all
copies thereof pertaining to Hypercom’s business or originating with Hypercom
that come into Consultant’s possession.
15. Improper Payments. Consultant represents and warrants that it has not agreed
to, nor will it, make any offer, payment, promise to pay or authorization of the
payment of any money, or any offer, gift, promise to give, or authorization of
the giving of anything of value, to any (a) to any director, officer, employee,
agent or other representative of the Company in connection with this Agreement,
nor has any such payment or agreement for payment been requested or solicited by
any such director, officer, employee, agent or other representative; or
(b) official, any political party or official thereof or any candidate for
political office, or any other person to influence or reward action or inaction
respecting this Agreement or to seek an improper advantage (“Improper
Payments”). Consultant further represents and warrants its employees, agents or
authorized representatives have not made any such Improper Payments. Consultant
hereby acknowledges that it understands that any Improper Payments would violate
the Company’s firm and undeviating policy, and that this representation and
warranty constitutes a material inducement upon which the Company is relying in
entering into and performing this Agreement.
16. Representation and Warranties.
a. Quality of Services. Consultant represents and warrants that the Services
shall at all times: (i) be of merchantable quality, of good material and
workmanship, and free of defect in design, material, or workmanship (and with
respect to services, performed in a professional and workmanlike manner);
(ii) conform in all respects to the warranties set forth in this Agreement; and
(iii) be fit for the purposes for which Services of that type are ordinarily
used. In the event that Consultant is in breach of the warranties in this
Section, it shall, within ten (10) business days after Hypercom’s notice of
breach: (A) redeliver or re-perform the Services or the non-conforming items, at
Consultant’s own expense: or (B) if (A) is not practicable as determined by the
parties in their reasonable discretion, refund the entire purchase price, plus
shipping and other charges.
b. No Liens. Consultant warrants that it has the right, title, and interest to
convey the Services, and that the Services are free of all liens, charges,
encumbrances, or claims of any person. If at any time Consultant shall incur any
indebtedness that has become a lien upon the Services or any part thereof or
that may become a claim against Hypercom, or in the event a claim is asserted
against Hypercom alleging that the Services are infringing, Consultant shall
immediately pay such claim or indebtedness or cause such lien to be released and
discharged by posting a bond or otherwise at its expense and indemnify Hypercom
against any damages or expenses.

Page 4



--------------------------------------------------------------------------------



 



c. Requisite Authority. Both parties have the necessary authority to enter into
this Agreement and is not subject to any agreement or other constraint that
would prohibit or restrict the other party’s right or ability to enter into, or
carry out, its obligations hereunder.
d. Subcontractors. Consultant will be responsible for the acts and omissions of
Consultant and its employees as well as only those agents and subcontractors
employed or contracted by Consultant who are directly involved in the support of
the Services to Hypercom.
e. Time is of the Essence. Time is of the essence in connection with
consultant’s performance and delivery of the Services and other deliverables and
such performance will be made in accordance with any applicable performance
delivery schedules in a SOW.
f. Third-Party Rights. Consultant’s performance of the Services does not violate
any third-party rights in any patent, trademark, copyright, trade secret, or
similar intellectual property right.
17. General Provisions.
a. Entire Agreement. Any SOW or Exhibit(s) attached hereto, along with any
applicable non-disclosure agreement, are hereby incorporated into and form a
part of this Agreement. This Agreement constitutes the entire agreement between
Hypercom and Consultant with respect to the subject matter of this Agreement,
superseding all drafts, all prior or contemporaneous agreements, and all
promises or representations, written or oral. To the extent the terms and
conditions of this Agreement conflict with the terms and conditions of an
applicable SOW or Exhibit, the terms and conditions of this Agreement shall
control. Each party agrees that use of pre-printed forms, such as invoices,
purchase orders or acknowledgements, is for convenience only and all terms and
conditions stated thereon are void and of no effect. In a legal action brought
to enforce or interpret this Agreement, the prevailing party shall be entitled
to recover from the other all costs and reasonable attorneys’ fees so incurred.
Those provisions of this Agreement that, by their nature, are meant to survive
any termination of this Agreement will so survive. Notwithstanding the
foregoing, the Consultant acknowledges and agrees that this Agreement does not,
under any circumstances, amend, modify or otherwise act as a waiver of any
Consultant obligations as a former Hypercom employee or of any agreements
Consultant executed with Hypercom associated with such employment or termination
thereof. Further, Consultant acknowledges and agrees that Hypercom has entered
into this Agreement in consideration of Consultant’s waiver and release of any
and all claims of any kind Consultant may have as a result of Consultant’s
employment with Hypercom.
b. Captions. The section captions in this Agreement are for convenience of
reference only, and shall not affect the interpretation of the body of the
contract.
c. Modification. This Agreement may be modified only by written instrument
signed by an authorized representative of the party against which enforcement is
sought, that makes reference to the specific section it purports to amend. Any
party’s standard form that purports to govern acquisition of Services ordered
pursuant to this Agreement shall be ineffective to modify this Agreement and
shall not be binding upon either party to the extent it is inconsistent with
this Agreement.
d. Waiver. The non-enforcement of any provision of this Agreement, or failure to
insist on strict compliance with any of the terms, covenants or conditions
hereof, shall not be deemed a waiver of any right granted under this Agreement;
nor shall any waiver of any right granted hereunder on one occasion be deemed a
waiver at any other time.
e. Severability. In the event that any clause of this Agreement is found by a
court validly asserting jurisdiction to be unenforceable, that clause will be
considered void to the extent it is contrary to the applicable law, but such a
finding shall not affect the validity of any other clause of the Agreement, and
the rest of the Agreement shall remain in full force and effect.

Page 5



--------------------------------------------------------------------------------



 



f. Governing Law. This Agreement shall be governed by the laws of the State of
Arizona without regards to its conflicts of laws principles. Notwithstanding the
preceding sentence, Hypercom may bring an action in any jurisdiction or forum
provided such action is solely to enjoin the actual or anticipated wrongful
disclosure of any Confidential Information, and the jurisdiction and forum is
that in which the wrongful disclosure has or is anticipated to occur.
g. Third-Party Beneficiaries. This Agreement inures to the benefit of Hypercom’s
affiliates, subsidiaries, and successors-in-interest, all of which shall have
the right to issue SOWs and receive Services under the same terms and conditions
as Hypercom; submission of an SOW referring to this Agreement shall constitute a
binding agreement by such Hypercom affiliate.
h. Notices. Every notice required or contemplated by this Agreement shall be in
writing. Notices shall be deemed received (i) when delivered personally;
(ii) when sent by confirmed facsimile (followed by the actual document in air
mail/air courier); or (iii) one (1) business day after deposit with a commercial
express courier specifying next day delivery (or, for international courier
packages, two (2) business days after deposit with a commercial express courier
specifying two-day delivery) with written verification of receipt. All notices
will be sent to the addresses set forth in this Agreement or to such other
address as may be designated by written notice.
i. Notice of Labor Disputes. Whenever an actual or potential labor dispute is
delaying or threatens to delay any timely performance of a SOW, Consultant shall
immediately give notice thereof to Hypercom. Such notice shall include all
relevant information with respect to such dispute.
j. Records and Audit. For any Services purchased under this Agreement,
Consultant shall maintain complete and accurate books and records of the amounts
charged to Hypercom in connection with such items. Consultant shall retain such
records for two (2) years after delivery of such items and shall make such
records available to Hypercom or its third-party auditor, during normal business
hours upon reasonable advance written notice.
k. Execution by Counterparts. This Agreement may be executed by facsimile and in
one or more counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same Agreement.

Page 6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties duly authorized representatives have executed
this Agreement as of the date first written above.

                      Neil P. Hudd       Hypercom U.S.A., Inc.    
 
                   
By:
  /s/ Neil P. Hudd
 
      By:        /s/ William Keiper
 
                Name: William Keiper                 Title: CEO    

Page 7